START, C. J.
I concur in the result, and with the reasons given for the decision of the court, with one exception.
The evidence of the witness Mrs. Hazleton, to the effect that Miss Gfing stated to the witness some two hours before her murder that she had a business engagement that evening with the defendant, was *497not admissible, in my opinion, on the ground that it tended to “characterise her subsequent acts and her departure on the fatal ride soon, after she made the statement,” — that is, that it was a part of the res gestse, — for the reason that her statement neither accompanied nor-characterized any act relevant to the issue. But it was relevant to the issue to show that she did meet the defendant, and evidence of her declarations of an intention and purpose to meet him was admissible as original evidence to prove that she did in fact intend to meet him, — a fact which tended directly to corroborate the previous testimony of Blixt that she did meet the defendant; for, if she had' formed the previous purpose to meet him, the proof of such purpose rendered the evidence of Blixt that she did meet him reasonable and probable. This evidence clearly falls within the rule that, when the-question is whether a person did a certain act, his declarations, oral or written, made prior to and about the time he is alleged to have-done an act, to the effect that he intended to do it, are admissible as-original evidence, if made under circumstances precluding any suspicion or misrepresentation. Mutual L. Ins. Co. v. Hillmon, 145 U. S. 285, 12 Sup. Ct. 909; Com. v. Trefethen, 157 Mass. 180, 31 N. E. 961. The cases cited are leading ones upon the question, and fully sustain the rule. The admission of the evidence of Mrs. Hazleton in this-, case should be sustained upon the ground that it was original evidence tending to corroborate the evidence of Blixt. To sustain it on the ground that the statement of the deceased was a part of the res gestae is, in my judgment, to assign a wrong reason for a correct conclusion, which may lead to complications in future cases.